Citation Nr: 0700272	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a right leg, hip, and foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.


FINDING OF FACT

A fall incident coincident with the veteran's receipt of 
medical care by the Department of Veterans Affairs (VA) was 
an intervening event that was not the result of treatment or 
an examination rendered by VA.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for a right leg, hip, and foot disorder have not been met.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that this matter is ready for appellate review.  The 
claim has been sufficiently developed pursuant to the 
guidelines established in the Veterans Claims Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  The record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim.  

First, prior to the rating decision that denied the claim in 
May 2004, the veteran was provided with a March 2004 letter 
that advised him of the evidence necessary to substantiate 
his claim, and the respective obligations of VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

While the VCAA notice letter did not specifically request 
that the appellant provide any evidence in his possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communication from the regional office (RO), the 
Board finds that appellant was otherwise fully notified of 
the need to give to the VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

There is no indication that there are any outstanding 
pertinent records or reports that have not been obtained or 
that are not otherwise sufficiently addressed in documents or 
records already associated with the veteran's claims file.  
The veteran has also not indicated any intention to submit 
additional evidence in support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The appellant does not essentially contest the facts of this 
matter as presented in the January 2005 and March 2006 
Statements of the Case.  Instead, he argues that, as a result 
of VA negligence in requiring disabled and elderly patients 
to stand in line while waiting for blood testing at a VA 
medical facility in September 2003, another veteran fell on 
his right leg, pushing him into the adjacent wall, and 
causing his reported injuries.  

Having carefully considered the appellant's contentions in 
light of the record and the applicable law, the Board finds 
that the claim cannot be granted as a matter of law.  

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service 
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in January 2004 and, accordingly, the claim will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

However, under 38 U.S.C.A. § 7104(c) (West 2002), the Board 
is bound in its decisions by the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief officer of the Department.

In this regard, in VAOPGCPREC 1-99 (Feb. 16, 1999), the VA 
General Counsel determined that 38 U.S.C.A. § 1151 (2002) 
authorizes compensation only for disability resulting from 
the treatment or examination itself at a VA facility, and not 
for disability due to such intervening causes as a sexual 
assault or another intentional tort; remedies for such acts 
are beyond the scope of section 1151.  See also Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993) (section 1151 does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA); VAOPGCPREC 7-97 (Jan. 29, 1997) (section 
1151 does not cover injuries which were merely incurred 
during or coincident with hospitalization but not as a result 
of hospitalization).

While the record reflects that the fall incident occurred 
while the veteran was in a VA facility waiting in line for 
blood testing, the statute in question and VAOPGCPREC 1-99 do 
not negate the requirement that injury result from treatment 
itself, and not from an incident that is merely coincident 
with that treatment.

In a case like this, where the law and not the evidence is 
dispositive, the appellant's claim should be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the appellant 
seeks compensation under 38 U.S.C.A. § 1151 for disability 
allegedly incurred as a result of an intervening cause while 
awaiting treatment by VA, and not as a result of treatment or 
an examination rendered by the VA, this claim, which is 
without legal merit, must be denied.

The Board further notes that even if it were to find that the 
veteran sustained injury in September 2003 as a result of VA 
treatment, there is also no medical evidence of record that 
links currently identifiable additional disability associated 
with the right leg, hip, and foot to negligence on the part 
of VA and that, therefore, a preponderance of the evidence 
would still be against the claim.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a right leg, hip, and foot disorder, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


